C.S., the Mother, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, and R.S., the Father, Appellees.
No. 4D10-835.
District Court of Appeal of Florida, Fourth District.
September 22, 2010.
Philip J. Massa, Regional Counsel, J. Patrick Reynolds, Assistant Regional Counsel, and Debbie Maken, Legal Intern, Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach, for appellant.
Jeffrey Dana Gillen, Statewide Appeals Director, West Palm Beach, for appellee Department of Children and Families.
John Brewer, Lake Worth, for appellee R.S., the Father.
PER CURIAM.
Affirmed.
WARNER, POLEN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.